THE THIRTEENTH COURT OF APPEALS

                                   13-13-00208-CV


                   GEORGINA CASTAN AND JULIE JARAMILLO
                                      v.
              SPENCER GIFTS, LLC AND JAVIER GARCIA, INDIVIDUALLY


                                   On Appeal from the
                    357th District Court of Cameron County, Texas
                          Trial Cause No. 2011-DCL-4340-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

November 21, 2013